FILED
                                                                           IN THE OFFICE OF THE
                                                                           CLERK OF SUPREME COURT
                                                                           AUGUST 19, 2021
                                                                           STATE OF NORTH DAKOTA
                   IN THE SUPREME COURT
                   STATE OF NORTH DAKOTA

                                2021 ND 157



In the Interest of T.L.E.


Ann Engel, PsyD,                                      Petitioner and Appellee
      v.
T.L.E.,                                            Respondent and Appellant



                                No. 20210190

Appeal from the District Court of Cass County, East Central Judicial District,
the Honorable Susan L. Bailey, Judge.

AFFIRMED.

Per Curiam.

Tracy A. Gompf, Assistant State’s Attorney, Fargo, ND, for petitioner and
appellee; submitted on brief.

Andrew Marquart, Fargo, ND, for respondent and appellant; submitted on
brief.
                             Interest of T.L.E.
                               No. 20210190

Per Curiam.

[¶1] T.L.E. appeals from an order for hospitalization and an order for
involuntary treatment with medication. He argues the evidence does not
support the district court’s findings that he is a mentally ill individual
requiring involuntary treatment with medication. We conclude the court’s
findings are not clearly erroneous. See Interest of B.L.S., 2006 ND 218, ¶ 10,
723 N.W.2d 395 (the clearly erroneous standard of review applies to factual
findings made by the district court in N.D.C.C. ch 25-03.1 civil commitment
proceedings). We affirm under N.D.R.App.P. 35.1(a)(2).

[¶2] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                      1